DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 5 and 15 recite the following limitations in question: 
5. The physiological detection system as claimed in claim 1, wherein the window of interest is further configured to control a light emitting intensity of the light source.
15. The physiological detection system as claimed in claim 11, wherein the focus length is further configured to control a light emitting intensity of the light source.

The current application is filed as a continuation of application of application 14/825,272. The examiner does not see support in the original specification for the above recited limitations, i.e. wherein the focus length is further configured to control a light emitting intensity of the light source. The specification of the parent application indicates that the light emitting intensity is adjusted by changing the drive current or using a signal source parameter, but not expressly describe controlling the light emitting intensity using either the claimed window of interest or the claimed focus length. 
	Such limitations are newly presented in the continuation application, and are considered to be new matter. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato (US 20140343383).




As per claim 1, Sato discloses a physiological detection system (see Abstract, Fig. 6, and paragraph 0049), comprising: 
a physiological detection module (see Figs. 2a, 2b, 6, and 9 and paragraph 0050: measurement device/pulse oximeter) comprising: 
a light source configured to provide light to illuminate a skin region (see Figs. 2a, 2b, 6, and 9, and paragraph 0051-0052 and 0103: light source); 
an image sensor configured to detect light passing the skin region using a window of interest of the image sensor and output an image signal (see Figs. 6 and 9 and paragraphs 0119-0127 and 130: photodiode/image sensors for measuring light), and
a first processor configured to calculate a first confident level according to the image signal and adjust the window of interest according to the first confident level (see paragraph 0138 and 0150-0151).

Regarding claim 2, Sato further discloses wherein the first confident level comprises at least one of an average brightness value and uniformity (see paragraph 0150: level associated with adjustment of the window of interest/specified minute region is based on a degree of similarity, i.e. a measure of uniformity).

Regarding claim 3, Sato further discloses wherein the first processor is configured to adjust a position and a size of the window of interest (see Fig. 10A and paragraphs 0150 and 0154).

Regarding claim 4, Sato further discloses wherein an emission wavelength of the light source is between 300nm and 940nm (see paragraph 0104).

Claims 11-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamashita (US 2011/0190605).

Regarding claim 11, Yamashita discloses a physiological detection system (see Abstract and Fig. 1a), comprising: 
a physiological detection module (see Abstract and Fig. 1a) comprising 
a light source configured to provide light to illuminate a skin region (see Abstract, Fig. 23, and paragraphs 0016 and 0113-0114: light emitting element configured to illuminate body/skin); 
an image sensor configured to detect light passing the skin region using a focus length and output an image signal, and a first processor configured to calculate a first confident level according to the image signal and adjust the focus length according to the first confident level (see Fig. 23 and paragraphs 0007 and 0214-0215 and 0219: light receiving element configured to detect light and output a signal, system adjusts focal distance, i.e. focal length, based on S/N ratio).

Regarding claim 12, Yamashita further discloses wherein the first confident level comprises at least one of an average brightness value and uniformity (see Fig. 20 and paragraphs 0040, 0054, 0194, 0206-0207 and 0214-0215: optimization of the reflections determines a parameter that optimizes the consistency and conformity of the reflections that minimizes adverse effects in the reflections, broadly falls under to scope of the claimed uniformity). 	

Regarding claim 14, Yamashita further discloses wherein an emission wavelength of the light source is between 300nm and 940nm (see paragraph 0129).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20140343383) in view of Yamashita (US 2011/0190605) and Li (US 2015/0087924).

Regarding claim 6, Sato does not expressly disclose wherein the physiological detection module further comprises a transmission interface coupled to the first processor,
the first processor is further configured to generate an intensity variation signal according to a plurality of image signals, and
the transmission interface is configured to output the intensity variation signal.

Yamashita discloses a physiological detection module further comprises a first processor, the first processor is further configured to generate an intensity variation signal according to a plurality of image signals, and wherein the first processor is configured to output the intensity variation signal (see Fig. 23 and paragraphs 0114, 0221, 0223, and 0225: DSP 168 outputs biological signal, signal contains pulsing variations, signal is generated in response to light receiving element, i.e. signal corresponds to the plurality of image signals detected from light receiving element). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato with the teachings of Yamashita, i.e. using a multitiered processing setup, for the advantageous benefit of using a proven circuity setup for processing and analyzing physiological signals. 

Sato and Yamashita do not expressly disclose a transmission interface coupled to the first processor and the transmission interface is configured to output data from the first processor. 

Li discloses a physiological detection system with a plurality of processors, a transmission interface coupled to the first processor, and the transmission interface is configured to output data from the first processor (see Fig. 1 and paragraphs 0015-0017: system includes a plurality of processors 11 and 13, first processor 11 has a transmission interface/USB to communicate with second processor 13, i.e. transmission interface configured to output data from the first processor). 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato in view of Yamashita with the teachings of Li, i.e. using a transmission interface to establish communication between processing components, for the advantageous benefit of using conventional wired communication system to link processing components. 

Regarding claim 7, Sato does not expressly disclose wherein the physiological detection system further comprises an application module coupled to the physiological detection module to receive the intensity variation signal, and the application module comprises a second processor configured to calculate physiological characteristics according to the intensity variation signal.

Yamashita discloses wherein the physiological detection system further comprises an application module coupled to the physiological detection module to receive the intensity variation signal, and the application module comprises a second processor configured to calculate physiological characteristics according to the intensity variation signal (see Fig. 23 and 0220, 0222, and 0226: pulse rate computation circuit/microprocessing unit).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato in view of Li with the teachings of Yamashita, i.e. using a multitiered processing setup, for the advantageous benefit of using a proven circuity setup for processing and analyzing physiological signals. 
Regarding claim 10, Sato does not expressly disclose wherein the application module is selected from a group consisting of a portable electronic device, a wearable electronic device, a home appliance, a vehicle device and a medical device. 

Yamashita discloses wherein the application module is selected from a group consisting of a portable electronic device, a wearable electronic device, a home appliance, a vehicle device and a medical device (see Abstract, Fig. 22, and paragraph 0056 and 0217).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato in view of Li with the teachings of Yamashita, i.e. constructing the devices a wearable electronic device, for the advantageous benefit of using a device to continuously monitor a patient. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20140343383) in view of Yamashita (US 2011/0190605), Li (US 2015/0087924), and Lisogurski (US 20130324856)

Regarding claims 8 and 9, Sato does not expressly disclose wherein the physiological detection system further comprises an application module coupled to the physiological detection module to receive the intensity variation signal, and the application module comprises a second processor configured to calculate a second confident level according to the intensity variation signal, and the window of interest is further adjusted according to the second confident level, and 
wherein the second confident level comprises at least one of a PPG signal amplitude and a signal to noise ratio.

Yamashita discloses wherein the physiological detection system further comprises an application module coupled to the physiological detection module to receive the intensity variation signal, and the application module comprises a second processor (see Fig. 23 and 0220, 0222, and 0226: pulse rate computation circuit/microprocessing unit). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato with the teachings of Yamashita, i.e. using a multitiered processing setup, for the advantageous benefit of using a proven circuity setup for processing and analyzing physiological signals. 

Sato, Yamashita, and Li do not expressly disclose wherein the second processor is configured to calculate a second confident level according to the intensity variation signal, and the window of interest is further adjusted according to the second confident level, wherein the second confident level comprises at least one of a PPG signal amplitude and a signal to noise ratio.

Lisogurski discloses a device with a processor is configured to calculate a confident level according to the intensity variation signal, and the window of interest is further adjusted according to the confident level, wherein the confident level comprises at least one of a PPG signal amplitude and a signal to noise ratio (see paragraphs 0039 and 0083-0088: discloses a processing device that adjust the gain of the system based on the signal detected by the light detector to use the full dynamic rage of the a/d converter while avoiding saturation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato in view of Yamashita and Li with the teachings of Lisogurski, i.e. adjusting the detector gain dynamically to use the full dynamic range of the processing components, for the advantageous benefit of improving accuracy/sensitivity of the processing system. Once modified, the modification would result in adjusting the gain in the detection system of Sato, i.e. pixels of the previously discussed window of interest, to use the full dynamic range of the detection system. The modification would meet the limitations of the claimed invention as another processor, i.e. previously recited second processor, would make a second adjustment to the detection system to utilize the full dynamic rage of the system based on the PPG amplitude signals. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2011/0190605) in view of Gulati (US 20160097716).
 
Regarding claim 13, Yamashita does not expressly disclose wherein the first processor is configured to adjust the focus length via a voice coil motor.

Gulati discloses wherein the first processor is configured to adjust the focus length via a voice coil motor (see paragraphs 0899 and 0902: using a voice coil to adjust dept of focus).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamashita with the teachings of Gulati, i.e. using a voice coil to adjust the focal depth, for the advantageous benefit of using conventional actuators in the art to adjust the focus. 

Claim 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2011/0190605) in view of Li (US 2015/0087924).

Regarding claim 16, Yamashita discloses wherein the physiological detection module further comprises a first processor, the first processor is further configured to generate an intensity variation signal according to a plurality of image signals, and wherein the first processor is configured to output the intensity variation signal (see Fig. 23 and paragraphs 0114, 0221, 0223, and 0225: DSP 168 outputs biological signal, signal contains pulsing variations, signal is generated in response to light receiving element, i.e. signal corresponds to the plurality of image signals detected from light receiving element). 

Yamashita does not expressly disclose a transmission interface coupled to the first processor and the transmission interface is configured to output data from the first processor. 
Li discloses a physiological detection system with a plurality of processors, a transmission interface coupled to the first processor, and the transmission interface is configured to output data from the first processor (see Fig. 1 and paragraphs 0015-0017: system includes a plurality of processors 11 and 13, first processor 11 has a transmission interface/USB to communicate with second processor 13, i.e. transmission interface configured to output data from the first processor). 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamashita with the teachings of Li, i.e. using a transmission interface to establish communication between processing components, for the advantageous benefit of using conventional wired communication system to link processing components. 

Regarding claim 17, Yamashita, previously modified by Li, further discloses wherein the physiological detection system further comprises an application module coupled to the physiological detection module to receive the intensity variation signal, and the application module comprises a second processor configured to calculate physiological characteristics according to the intensity variation signal (see Fig. 23 and 0220, 0222, and 0226: pulse rate computation circuit/microprocessing unit).

Regarding claim 20, Yamashita, previously modified by Li, further discloses wherein the application module is selected from a group consisting of a portable electronic device, a wearable electronic device, a home appliance, a vehicle device and a medical device (see Abstract, Fig. 22, and paragraph 0056 and 0217).
Allowable Subject Matter
Claims 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 18 and 19, Yamashita discloses wherein the physiological detection system further comprises an application module coupled to the physiological detection module to receive the intensity variation signal, and the application module comprises a second processor (see Fig. 23 and 0220, 0222, and 0226: pulse rate computation circuit/micro processing unit). 

However the prior art does not expressly disclose the limitations of the parent claim 16 further comprising wherein the application module/second processor is configured to calculate a second confident level according to the intensity variation signal, and the focus length is further adjusted according to the second confident level, 

Dependent claim 19 is also objected to as allowable due to its dependence upon parent claim 18. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Verkruijsse (US 20140275880) discloses a physiological detection system that adjust a window of interest. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865